DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1,
The phrase “when there is an orthogonal projection of the magnetic field sensor and of the cutout onto a plane defined by turns of the coil” on lines 7-9 is indefinite.  At issue is that it is unclear what applicant means by an orthogonal projection of the sensor and cutout.  As best understood, and in light of paragraph [0041] of the published application, when applicant recites an orthogonal projection, applicant means a certain viewpoint, specifically a plan view.  That is, stating “when there is an orthogonal projection of the magnetic field sensor and of the cutout” essentially means “when viewed in plan view.” That stated, the phrase “an orthogonal projection” reasonably refers to an actual projection of the sensor and cutout and not necessarily 
As to Claim 6,
The phrase “when there is an orthogonal projection of the magnetic field sensor onto a plane defined by turns of the coil” on lines 4-5 is indefinite.  At issue is that it is unclear what applicant means by an orthogonal projection of the sensor.  As best understood, and in light of paragraph [0041] of the published application, when applicant recites an orthogonal projection, applicant means a certain viewpoint, specifically a plan view.  That is, stating “when there is an orthogonal projection of the magnetic field sensor” essentially means “when viewed in plan view.” That stated, the phrase “an orthogonal projection” reasonably refers to an actual projection of the sensor and not necessarily a specific viewpoint, and as such, the above phrase is indefinite because it can reasonably refer to another interpretation that is different than the intended interpretation.  MPEP 2173.02(I) explains “For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.”  As such, the above phrase 
As to Claim 7,
The phrase “wherein the non-conductive carrier comprises a printed circuit board, a ceramic carrier, a ball grid array and/or an embedded wafer ball grid array” on lines 2-3 is indefinite.  MPEP 2117 explains “Although the term "Markush claim" is used throughout the MPEP, any claim that recites alternatively usable members, regardless of format, should be treated as a Markush claim.” MPEP 2173.05(h) explains “A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.” As such, the above claim phrase is indefinite because it is unclear other alternatives are intended to be encompassed by the claim.
As to Claim 11,
The phrase “when there is an orthogonal projection of the further magnetic field sensor onto a plane defined by turns of the further coil” on lines 2-3 of the second paragraph is indefinite. At issue is that it is unclear what applicant means by an orthogonal projection of the sensor.  As best understood, and in light of paragraph [0041] of the published application, when applicant recites an orthogonal projection, applicant means a certain viewpoint, specifically a plan view.  That is, stating “when there is an orthogonal projection of the further magnetic field sensor” essentially means “when viewed in plan view.” That stated, the phrase “an orthogonal 
As to Claim 13,
The phrase “the evaluation circuit comprises a first resistor to perform voltage or current (voltage/current) conversion of the first signal” on lines 2-3 is indefinite.  Applicant initially recites voltage as an option for the conversion, and then recites current as an option for the conversion, but applicant also recites (voltage/current) in the claim after the term “current.”  It is unclear when applicant recites “current (voltage/current)” is applicant means that a current conversion is made, or if the claim feature requires both a voltage and/or current conversion to be made.  
As to Claim 16,
The phrase “when there is an orthogonal projection of the cutout onto a plane defined by turns of the coil” on lines 5-7 is indefinite.  At issue is that it is unclear what applicant means by an orthogonal projection of the cutout.  As best understood, and in light of paragraph [0041] of the published application, when applicant recites an orthogonal projection, applicant means a certain viewpoint, specifically a plan view.  That is, stating “when there is an orthogonal projection of the cutout” essentially means “when viewed in plan view.” That stated, the phrase 
As to Claims 2-5, 7-15, 17, and 18,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 5, 15, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over David et al. (David) (US 2015/0022198) in view of Milano et al. (Milano) (US 2015/0185293).
As to Claims 1, 4, 5, 16, and 17,
David discloses A magnetic field sensor apparatus, comprising: a chip (20), wherein the chip comprises a magnetic field sensor (16) and a coil (18) and a leadframe (22) composed of an electrically conductive material (Paragraph [0024], (Figure 1 / note the leadframe must be composed of an electrically conductive material as it is the part that electrically connects the sensor to other components by way of the leads), the magnetic field sensor is arranged within an area enclosed by an outer turn of the coil (Figure 1).
David does not disclose wherein the leadframe comprises a cutout, wherein the coil, the magnetic field sensor and the cutout are arranged in such a way that when there is an orthogonal projection of the magnetic field sensor and of the cutout, onto a plane defined by turns of the coil: at least 75% of sensitive area of the magnetic field sensor lies within the cutout, and at least 25% of the area enclosed by the outer turn of the coil lies within the cutout, wherein when there is the orthogonal projection at least 40% of the area enclosed by the outer turn of the coil lies within the cutout, wherein in at least one direction the cutout has a larger than the area enclosed by the outer turn of the coil.

It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify David to include the leadframe comprises a cutout, wherein the coil, the magnetic field sensor and the cutout are arranged in such a way that when there is an orthogonal projection of the magnetic field sensor and of the cutout, onto a plane defined by turns of the coil: at least 75% of sensitive area of the magnetic field sensor lies within the cutout, and at least 25% of the area enclosed by the outer turn of the coil lies within the cutout, wherein when there is the orthogonal projection at least 40% of the area enclosed by the outer turn of the coil lies within the cutout, wherein in at least one direction the cutout has a larger dimension than the area enclosed by the outer turn of the coil given the above disclosure of Milano in order to advantageously locate the sensor in a region of the leadframe to prevent eddy current formation in the vicinity of the sensing element that can created unwanted noise and interference (Paragraph [0120).
(Note: In the combination, 100% of the sensor would lie within the cutout, and it is reasonably, given the size of the cutout, that at least 25% and 40% of the area of the turn of the coil would also lie within the cutout.  That stated, the phase “the magnetic field sensor and the cutout are arranged in such a way that an orthogonal projection of the magnetic field sensor and of the cutout, onto a plane defined by turns of the coil” has been interpreted to mean “when viewed in plan view” as explained in the above 112 rejection of this claim, and the Examiner respectfully notes that there is no requirement that the claim elements be viewed in plan view.  As such, when viewed in any other orientation, the above 25%, 40%, and 75% requirements are 
As to Claim 2,
David in view of Milano discloses wherein when there is the orthogonal projection at least 90% of the sensitive area of the magnetic field sensor lies within the cutout (Figure 1 of David and Figure 12D of Milano, note that all of the sensor would be located in the cutout, in the combination, and thus meet this claim feature. Also noted, as explained in claim 1, the above phrase does not positively recite the 90% claim feature because it relies upon a specific viewpoint that is not required, and the prior art therefore also discloses the claim when viewed from another angle).
As to Claim 3,
David in view of Milano discloses when there is the orthogonal projection the sensitive area of the magnetic field sensor lies completely within the cutout  (Figure 1 of David and Figure 12D of Milano, note that all of the sensor would be located in the cutout, in the combination, and thus meet this claim feature. Also noted, as explained in claim 1, the above phrase does not positively recite the 90% claim feature because it relies upon a specific viewpoint that is not required, and the prior art therefore also discloses the claim when viewed from another angle).
As to Claim 15,
David discloses the magnetic field sensor is a horizontal Hall sensor (Paragraph [0021]).
As to Claim 18,
.
Claims 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over David et al. (David) (US 2015/0022198) in view of MIYAWAKI (JP 2011-185914A).
Note that the cited paragraphs come from the provided machine English translation of JP 2011-185914A.
As to Claims 6 and 7,
David discloses A magnetic field sensor apparatus comprising: a chip (14), wherein the chip comprises a magnetic field sensor (16) and a coil (18), wherein the coil, and the magnetic field sensor are arranged in such a way that when there is an orthogonal projection of the magnetic field sensor onto a plane defined by turns of the coil, a sensitive area of the magnetic field sensor lies within an area enclosed by an outer turn of the coil (Figure 1 / note that since the sensor is completely within the coil, its sensitive area must be within the coil as well).
David does not disclose a non-conductive carrier, wherein the chip is fitted on the non-conductive carrier, wherein the non-conductive carrier comprises a printed circuit board, a ceramic carrier, a ball grid array and/or an embedded wafer ball grid array, the magnetic field sensor and the coil are formed on a side of the chip which faces away from the non-conductive carrier.

It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify David to include a non-conductive carrier, wherein the chip is fitted on the non-conductive carrier, wherein the non-conductive carrier comprises a printed circuit board, a ceramic carrier, a ball grid array and/or an embedded wafer ball grid array as taught by MIYAWAKI in order to advantageously provide a supporting structure for the sensor and coil and to advantageously provide protection for the sensor elements from the external environment.
As to Claim 8,
David in view of MIYAWAKI discloses the magnetic field sensor and the coil are formed on a side of the chip which faces away from the non-conductive carrier (Figure 1 / note that the sensor and coil will always be on a side of the chip that faces away from a portion of the carrier).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over David et al. (David) (US 2015/0022198) in view of JP 2011-185914A (MIYAWAKI) as applied to claim 6 and in view of view of Ausserlechner (US 2014/0253115).
As to Claim 9,
David in view of MIYAWAKI discloses the magnetic field sensor and the coil are formed on a side of the chip which faces the non-conductive carrier(Figure 1 / note that the sensor and coil will always be on a side of the chip that faces a portion of the carrier).
 David does not disclose the magnetic field sensor apparatus further comprises an electrically conductive shield arranged such that the coil and the magnetic field sensor are 
MIYAWAKI discloses the magnetic field sensor apparatus further comprises an electrically conductive shield (5a) arranged such that the coil (3) and the magnetic field sensor (4) are arranged on a first side of the electrically conductive shield and the non-conductive carrier is arranged on an opposite side of the electrically conductive shield relative to the first side (Figure 1 and 2), (Paragraph [0033] / note that because the shield is in the carrier, it is on both sides of the shield).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify David to include the magnetic field sensor apparatus further comprises an electrically conductive shield arranged such that the coil and the magnetic field sensor are arranged on a first side of the electrically conductive shield and the non-conductive carrier is arranged on an opposite side of the electrically conductive shield relative to the first side as taught by MIYAWAKI in order to advantageously remove or reduce electric field noise applied to the sensor from the outside, and to remove or reduce electric field noise emitted from the coil portion to the outside (Paragraph [0033]).
Ausserlechner discloses wherein the electrically conductive shield (704) comprises a cutout (Figure 8), (Paragraph [0074]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify David in view of MIYAWAKI to include wherein the electrically conductive shield comprises a cutout as taught by Ausserlechner in order to advantageously be able to remove or reduce electric field noise applied to the sensor from the outside, and to remove or reduce 
As to Claim 10,
David in view of MIYAWAKI discloses the magnetic field sensor and the coil are formed on a side of the chip which faces the non-conductive carrier(Figure 1 / note that the sensor and coil will always be on a side of the chip that faces a portion of the carrier).
 David does not disclose an electrically conductive shield between the coil and the magnetic field sensor, wherein the electrically conductive shield comprises a cutout.  
 MIYAWAKI discloses an electrically conductive shield (5b) between the coil (3) and the magnetic field sensor (4) (Figure 1 and 2), (Paragraph [0033]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify David to include an electrically conductive shield between the coil and the magnetic field sensor as taught by MIYAWAKI in order to advantageously remove or reduce electric field noise applied to the sensor from the outside, and to remove or reduce electric field noise emitted from the coil portion to the outside (Paragraph [0033]).
Ausserlechner discloses wherein the electrically conductive shield (704) comprises a cutout (Figure 8), (Paragraph [0074]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify David in view of MIYAWAKI to include wherein the electrically conductive shield comprises a cutout as taught by Ausserlechner in order to advantageously be able to remove or reduce electric field noise applied to the sensor from the outside, and to remove or reduce electric field noise emitted from the coil portion to the outside but also prevent eddy current .
Claims 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over David et al. (David) (US 2015/0022198) in view of JP 2011-185914A (MIYAWAKI) as applied to claim 6 and in view of view of Cesaretti (US 2017/0030979).
As to Claim 11,
David in view of MIYAWAKI does not disclose the chip comprises a further coil  and a further magnetic field sensor wherein the further coil is interconnected with the coil in a differential arrangement, and the further magnetic field sensor is interconnected with the magnetic field sensor in a differential arrangement, wherein the further coil and the further magnetic field sensor are arranged in such a way that when there is an orthogonal projection of the further magnetic field sensor onto a plane defined by turns of the further coil, a sensitive area of the further magnetic field sensor lies within an area enclosed by an outer turn of the further coil.
  Cesaretti discloses the chip comprises the chip comprises a further coil (206b)and a further magnetic field sensor (210) wherein the further coil is interconnected with the coil in a differential arrangement (Paragraph [0137]), (Figure 12), and the further magnetic field sensor is interconnected with the magnetic field sensor (208) in a differential arrangement (Figure 12 / note differential amplifier (216)), wherein the further coil and the further magnetic field sensor are arranged in such a way that when there is an orthogonal projection of the further magnetic field sensor onto a plane defined by turns of the further coil, a sensitive area of the further magnetic field sensor lies within an area enclosed by an outer turn of the further coil (Figure 12).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify David in view of MIYAWAKI to include a further coil  and a further magnetic field 
As to Claim 12,
David in view of MIYAWAKI does not disclose an evaluation circuit for a first signal from the magnetic field sensor and a second signal from the coil , wherein the evaluation circuit is configured to filter the first signal and the second signal using low-pass filter devices matched to one another with regard to filter behavior or using a common low-pass filter device.
Cesaretti discloses an evaluation circuit (216,218,220,222) for a first signal from the magnetic field sensor and a second signal from the coil (Figure 12 / note the first signal can be the actual output of the sensor and the second signal can be the magnetic field from the coils that influences the first signal) , wherein the evaluation circuit is configured to filter the first signal and the second signal using low-pass filter devices matched to one another with regard to filter behavior or using a common low-pass filter device (Figure 12 / note that because the first signal is being filtered, both the first and second signals are essentially filtered as the first signal is a representation in part of the second signal) (Paragraph [0123]).

As to Claim 14,
David in view of MIYAWAKI does not disclose the evaluation circuit is integrated in the chip.
Cesaretti discloses the evaluation circuit is integrated in the chip (Paragraph [0007]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify David in view of MIYAWAKI to include the evaluation circuit is integrated in the chip as taught by Cesaretti in order to advantageously provide a more compact sensing system that does not need external circuity to process or test the output of the sensing element.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over David et al. (David) (US 2015/0022198) in view of JP 2011-185914A (MIYAWAKI) as applied to claim 6 and in view of view of Cesaretti (US 2017/0030979) as applied to claim 12 and in further view of Tanabe (US 2018/0321332).
As to Claim 13,
David in view of MIYAWAKI and Cesaretti do not disclose the evaluation circuit comprises a first resistor to perform voltage or current (voltage/current) conversion of the first signal or of a signal derived from the first signal and/or a second resistor to perform voltage/current conversion of the second signal or of a signal derived from the second signal, wherein the first resistor 
Tanabe discloses the evaluation circuit (12),(20),(30) comprises a first resistor (31) to perform voltage or current (voltage/current) conversion of the first signal or of a signal derived from the first signal and/or a second resistor to perform voltage/current conversion of the second signal or of a signal derived from the second signal (Figure 2), wherein the first resistor and/or the second resistor are/is of a resistor type identical to a resistor (22) of the low-pass filter devices matched to one another or of the common low-pass filter device (20) (Figure 2), (Paragraph [0048] / note the resistors are identical in that they are indicated by the same symbol and thus are reasonably the same basic type of resistive device).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify David in view of MIYAWAKI and Cesaretti include the evaluation circuit comprises a first resistor to perform voltage or current (voltage/current) conversion of the first signal or of a signal derived from the first signal and/or a second resistor to perform voltage/current conversion of the second signal or of a signal derived from the second signal, wherein the first resistor and/or the second resistor are/is of a resistor type identical to a resistor of the low-pass filter devices matched to one another or of the common low-pass filter device as taught by Tanabe in order to advantageously be able to detect the voltage in the system (Paragraph [0051]) and thus be able to identify whether the device is operating as intended.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1) US 2012/0091994 to Han et al. which discloses a Hall sensor and a coil wound around the Hall sensor, 2) US 2009/0167301 to Ausserlechner which discloses two magnetic .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858